Notice of Allowance
This Notice of Allowance is identical to that of 09/24/2021, with the exception that a reference has been added to the PTO-982.
Reasons for Allowance
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose wherein the first screen on the display prompts setting of a threshold amount of goods which corresponds to a condition of trigger output, wherein the first amount of good sensed by the sensor is equal to or larger than a first predetermined amount; wherein when the sensor detects that an amount of goods has been reduced by at least a second predetermined amount after the displaying of the first screen, the method acquires a second amount of reduced goods detected by the sensor a second threshold amount; wherein after the second threshold amount is acquired, displaying, on the display, a second screen for setting a first action of the processing device; and based on information on the first action which has been set after the displaying of the second screen, setting first output contents which are to be output by the processing device upon satisfaction of the condition of trigger output.

The closest prior art of record, Roh (US 20020178066 A1) discloses all of the other limitations required by the independent claims. Illustratively, a method of setting a system (Fig. 1), the system including: a processing device #40 including a processor and a memory (in at least [0022]: the controller #40 compares a measured amount of food with a predetermined amount. Thus, #40 is a processor that inherently has a memory where a predetermined amount of food is stored); and a sensor #30 that is communicably connected to the processing device and detects an amount of goods ([0022]), the method being performed by the processor and comprising: (a) when receiving detection of a first amount of goods by the sensor ([0022], “residual amounts of food articles measured through the sensors 30”), displaying, on a display #10, a first screen of a threshold amount of goods ([0023]). Roh further discloses wherein the sensor detects that an amount of goods has been reduced ([0023]). There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.